Citation Nr: 1040579	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  09-03 376A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for residuals 
of a skull fracture.

2.  Entitlement to a compensable rating for anxiety neurosis.
 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from June 1942 to February 1944 
and from August 1, 1950, to August 29, 1950.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  
Jurisdiction over the appeal currently resides with the RO in St. 
Petersburg, Florida.  

In September 2009, the Board remanded the appeal for additional 
development.  

In April 2010, this appeal was again remanded in order that the 
Veteran may be afforded an opportunity to testify at a hearing 
before a Veterans Law Judge.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In September 2009, the Board remanded this appeal to clarify the 
Veteran's personal hearing request.  In February 2010, the 
Veteran, in reply to VA's November 2009 correspondence in which 
he was asked to clarify his personal hearing request, notified VA 
that he wanted a video hearing at the RO in St. Petersburg, 
Florida.  In its March 2010 Informal Hearing Presentation, the 
Veteran's representative reiterated this hearing request.  
Accordingly, the Board, in an April 2010 decision, found that a 
remand was required to schedule the requested hearing.  See 
38 C.F.R. § 20.703.

The hearing was scheduled for August 5, 2010.  In an August 4, 
2010 statement, received at the RO on August 5, 2010, the 
Veteran's representative reported that the Veteran would be 
unable to attend the scheduled hearing due to health issues 
detailed in the statement.  He stated that the Veteran wished to 
reschedule the hearing.  The Veteran did not appear for the 
hearing.

In an August 23, 2010 ruling, the Board found good cause for the 
Veteran's failure to appear at the August 5, 2010 hearing.  

Under the applicable regulation found at 38 C.F.R. § 20.704, if 
an appellant fails to appear for a scheduled hearing and a 
request for postponement has not been received and granted, the 
case will be processed as though the request for a hearing had 
been withdrawn.  A motion for a new hearing date, following a 
failure to appear may be granted if good cause is shown.  Whether 
good cause for such failure to appear and the impossibility of 
timely requesting postponement have been established, will be 
determined by the Member of the Board of Veteran's Appeals who 
would have presided over the hearing.  38 C.F.R. § 20.704(c).    

In this case, the appellant's request to reschedule his hearing 
was received at the RO the day of the hearing.  Finding good 
cause for the request, however, the Board, in an August 23, 2010 
order, signed by the Veterans Law Judge assigned to conduct the 
hearing, granted the Veteran's motion to reschedule.  
Accordingly, this case must be remanded.  

To ensure compliance with due process requirements, this appeal 
is REMANDED to the RO/AMC for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

The RO/AMC should schedule the Veteran for a 
video hearing before a Veterans Law Judge.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



